Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 4-5 and 9-10, Applicant uses the relative term “poor” as a key term of evaluation without sufficient definition as to how to evaluate what the metes and bounds of “poor” are.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US 9,205,691 B1, hereinafter Jones).
Regarding Claims 1 and 6, Jones, per for example the Abstract, Column 4 Line 4 – Column 5 Line 57, and Figures 1-2, teaches a method and apparatus in which 3D printing occurs by irradiating a material a checking if the heights of material deposited are heights that sufficiently match expectations in order to determine whether the process needs adjustment or not, thus meeting the claimed conditions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to Claims 1 and 6 above.
Regarding Claims 2-5 and 7-10, Jones is nominally directed toward making test patterns at the anticipated 3D printing conditions before 3D printing, which reads on Claims 1 and 6 as applied above. However, as Jones teaches a functional and useful error-checking method, a person having ordinary skill in the art would recognize this error-checking utility to be useful during the actual printing process as well, and thus it would be obvious to, after the initial calibration with the test printing as disclosed by Jones, carry out the intended printing while continuing to check the intended heights of the object being printed and then either stop printing if errors grow too large, or continue and printing and irradiating the material, including any height projections, on a layer-by-layer basis while making adjustments as needed to compensate for any heights that can be compensated for, as this is basic error checking dating that children learn while playing with blocks that is refined, taught, and motivated for 3D printing by Jones.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743